Exhibit FOR IMMEDIATE RELEASE Chicago Rivet & Machine Co. Announces First Quarter Results of Operations. Naperville, IL, May 11, 2009.Chicago Rivet & Machine Co. (Amex, symbol: CVR) today announced results for the first quarter of 2009 as summarized below: CHICAGO RIVET & MACHINE CO. Summary of Consolidated Results of Operations For the Three Months Ended March 31 2009 2008 Net sales $ 4,759,290 $ 8,414,326 Income (loss) before income taxes (953,861 ) 43,663 Net income (loss) (623,861 ) 27,663 Net income (loss) per share (.65 ) .03 Average shares outstanding 966,132 966,132 (All figures subject to year-end audit) Contact: Kimberly A. Kirhofer Chicago
